Case: 14-30476   Document: 00513410139     Page: 1   Date Filed: 03/08/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                 No. 14-30476                              FILED
                                                                       March 8, 2016
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk

                                           Plaintiff-Appellee

v.

RICKEY NIKKI BEENE,

                                           Defendant-Appellant



                Appeal from the United States District Court
                   for the Western District of Louisiana


Before WIENER, SOUTHWICK, and GRAVES, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      Rickey Nikki Beene entered a conditional plea of guilty, and the district
court entered a judgment of conviction and sentence.            Beene’s plea was
conditioned on the right to appeal the denial of his motion to suppress evidence
obtained during a search of his vehicle and the statements he made following
his arrest. We VACATE Beene’s conviction and sentence and REMAND for
further proceedings in accordance with this opinion.
    Case: 14-30476    Document: 00513410139      Page: 2   Date Filed: 03/08/2016


                                 No. 14-30476

                FACTS AND PROCEDURAL BACKGROUND
      In June 2012, a dispatcher advised Haynesville (Louisiana) police
officers that an unnamed caller reported that Rickey Nikki Beene pointed a
gun at people on Mill Street, then left the scene driving a gray Honda Accord.
Officers knew Beene to have dealt in illegal drugs.
      Beene lived at the intersection of a state highway and Greer Street.
Officer Danny Mills drove on the state highway to reach Beene’s residence. As
he approached Beene’s residence, he saw a silver Lincoln Continental parked
in the yard with a woman sitting in it. Officers later learned the woman was
Beene’s wife. He turned onto Greer Street and saw Beene in a gray Honda
Accord driving toward him. Officer Mills intended to make a stop based on the
dispatcher’s information, but Beene turned into his driveway off of Greer
Street before Officer Mills activated his sirens to stop him.
      Beene parked in his driveway about five feet from the street. Officer
Mills parked on the street at the end of the driveway to block Beene’s vehicle
from exiting. Officer Mills and Beene got out of their vehicles. Beene started
walking toward Officer Mills. Officer Mills ordered Beene to stop at his vehicle
and place his hands on the trunk. Beene kept coming toward Officer Mills.
Officer Mills again ordered Beene to stop and place his hands on the trunk.
Beene did not comply, so Officer Mills pulled out his Taser, aimed it at Beene,
and told him to stop. Beene again did not comply. Officer Mills gave another
command to stop, and Beene finally stopped. Beene got on the ground as
directed. Officer Mills decided to handcuff Beene based on his resistance.
Officer Mills also believed he had probable cause to arrest Beene based on the
report that Beene had brandished a firearm and because of what Beene “ha[d]
done in the past.” Officer Trent Crook, who arrived later, helped Officer Mills


                                       2
    Case: 14-30476    Document: 00513410139     Page: 3   Date Filed: 03/08/2016


                                 No. 14-30476

handcuff Beene and lift him off the ground. Officer Mills advised Beene of his
Miranda rights and placed him in the back of Officer Crook’s vehicle.
      While the officers were trying to handcuff Beene, his wife Shauntae
Heard came “running around the corner.” Officer Mills explained that Beene
was being placed under arrest and instructed Heard to stay back. She stopped
moving toward the officer, but she continued to yell at him. Heard told Officer
Mills that she owned the Honda that Beene had been driving. Officer Mills
asked Heard whether she knew if there was a gun in the vehicle. She said she
did not know. Officer Mills asked Heard if she minded if he checked for a gun,
and she asked whether he had a warrant. Officer Mills did not have a warrant.
      At this point, a third officer, Rickey Goode, arrived with a drug-sniffing
dog. Officer Mills explained to Officer Goode that Heard had refused consent
to check for a gun. Officer Goode retrieved his dog, and the dog “did a search
pattern” around the Honda Accord. Meanwhile, the record indicates Beene
remained in the back seat of Officer Crook’s vehicle and Heard stood by the
house. Neither person had any encounter with the police dog.
      The dog alerted, and on that basis, the officers believed they had
probable cause to suspect that narcotics either were, or had been, inside the
vehicle.   Officer Goode opened the passenger-side door, and Officer Mills
immediately saw a bag of marijuana at the front of the driver’s seat. They also
found crack cocaine, a substantial amount of cash, and a loaded .380 caliber
handgun.
      The chief of police, Anthony Smith, also was at the scene. When the
contraband was retrieved, Heard, who was standing near the mobile home
talking to Chief Smith and Officer Crook, passed out and fell to the ground.
Emergency medical personnel arrived, but Heard revived without their
assistance and refused any treatment. Chief Smith would later testify that

                                       3
    Case: 14-30476    Document: 00513410139    Page: 4   Date Filed: 03/08/2016


                                No. 14-30476

after she recovered, he obtained her written consent to search the residence.
Allegedly based on that consent, Chief Smith and Detective Adrian Malone
searched the house and discovered additional marijuana, crack cocaine, a small
amount of methamphetamine, and a digital scale.
      Heard was arrested for resisting the officers’ orders. She and Beene were
taken to the police station in Haynesville. While at the station, Officer Crook
read Beene his Miranda rights a second time. Detective Malone arrived at the
police station to obtain Beene’s recorded statement. Detective Malone advised
Beene that he intended to question the people in the neighborhood near the
Mill Street Apartment Complex, who had said they saw Beene brandishing a
firearm earlier that day. Beene explained that he possessed the firearm that
day only for self-defense.
      Beene was charged in a six-count indictment with (1) being a felon in
possession of a firearm and ammunition, (2) possession with intent to
distribute crack cocaine, (3) possession with intent to distribute cocaine
powder, (4) possession with intent to distribute methamphetamine, (5)
possession with intent to distribute marijuana, and (6) possession of a firearm
in furtherance of drug trafficking. Beene moved to suppress evidence of (a) the
firearm, ammunition, and drugs seized from his automobile, (b) evidence of
drugs seized from his residence, and (c) the post-arrest statements he made
about his possession of the firearm.
      After an evidentiary hearing, the district court denied Beene’s motion as
to the evidence seized from his vehicle, finding that it was admissible because
it was the result of a search incident to a lawful traffic stop. The court also
rejected Beene’s argument that the search of the automobile was unlawful
because of the presence of the drug-sniffing dog in the driveway of his


                                       4
    Case: 14-30476    Document: 00513410139     Page: 5   Date Filed: 03/08/2016


                                 No. 14-30476

residence. Additionally, the court denied Beene’s motion to suppress his post-
arrest statements.
      The district court granted Beene’s motion to suppress the evidence of
drugs seized from his residence. The court noted that two versions of the
consent form were produced at the hearing: one that contained Detective
Malone’s signature as a witness to Heard’s consent, and another that did not.
Although the court questioned much of Heard’s testimony, it also found Chief
Smith’s testimony that he obtained Heard’s consent to search was not credible.
The court concluded that, despite Chief Smith’s and Detective Malone’s
testimony that they were both present for the signing of the consent form,
“there exists indisputable evidence that the consent form was falsified.”
      Beene filed a motion to reconsider the district court’s ruling denying his
motions to suppress the evidence obtained from the vehicle. Among Beene’s
arguments was that the automobile exception to the warrant requirement did
not apply, which was the first time this exception had been addressed by either
party. The Government filed a response without referring to the automobile
exception. The district court summarily denied Beene’s motion to reconsider.
      Beene entered a conditional guilty plea to the felon-in-possession count,
reserving his right to appeal the denial of his motion to suppress with respect
to the search of his automobile and his post-arrest statements. The district
court sentenced Beene to 96 months of imprisonment. Beene timely appealed.


                                DISCUSSION
      When a district court denies a motion to suppress evidence, we review
the factual findings for clear error and legal conclusions about the
constitutionality of the conduct of law enforcement officers de novo. United
States v. Guzman, 739 F.3d 241, 245 (5th Cir. 2014). “The clearly erroneous

                                       5
    Case: 14-30476     Document: 00513410139      Page: 6   Date Filed: 03/08/2016


                                  No. 14-30476

standard is particularly deferential where . . . denial of a suppression motion
is based on live oral testimony . . . because the judge had the opportunity to
observe the demeanor of the witnesses.” United States v. Robinson, 741 F.3d
588, 594 (5th Cir. 2014) (quotation marks omitted). “Factual findings are
clearly erroneous only if a review of the record leaves this Court with a definite
and firm conviction that a mistake has been committed.” United States v.
Hearn, 563 F.3d 95, 101 (5th Cir. 2009) (quotation marks omitted). We review
the evidence in the light most favorable to the party that prevailed in the
district court. United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008).
      The district court held that the search of Beene’s vehicle was a lawful
search incident to arrest. We disagree. Under that exception, an officer may
search an arrestee’s vehicle when it is “reasonable to believe evidence relevant
to the crime of arrest might be found in the vehicle.” Arizona v. Gant, 556 U.S.
332, 343 (2009) (quotation marks omitted). In this case, the crime of arrest
was resisting arrest. Beene’s vehicle would not contain evidence of that crime.
The Government barely defends the basis for the district court’s ruling, but
instead argues the evidence was admissible simply as a result of a dog’s
alerting to the presence of contraband, or under the automobile exception.
      Beene argues that the district court erred when it denied his motion to
suppress, contending that the search of his automobile violated the Fourth
Amendment because it was not conducted pursuant to a lawful traffic stop, did
not fall within an applicable exception to the Fourth Amendment, and occurred
in his driveway, which allegedly was part of the curtilage of his home. He also
argues that, because the searches of his automobile and residence were
unlawful, his post-arrest statements were “fruit of the poisonous tree.”
      We will first discuss the use of the dog.


                                        6
    Case: 14-30476     Document: 00513410139     Page: 7   Date Filed: 03/08/2016


                                  No. 14-30476

   I.      Use of Drug-Sniffing Dog
        A dog sniff is typically not a search; it may be conducted even when a
detention is not drug-related so long as it does not unreasonably prolong the
detention. See, e.g., Illinois v. Caballes, 543 U.S. 405, 407–09 (2005). A sniff
may nevertheless be an unwarranted search when it involves an intrusion into
a constitutionally protected area, such as the home or its curtilage. See Florida
v. Jardines, 133 S. Ct. 1409, 1417–18 (2013). In determining if an area is part
of the curtilage, we consider: (1) “the proximity of the area claimed to be
curtilage to the home,” (2) “whether the area is included within an enclosure
surrounding the home,” (3) “the nature of the uses to which the area is put,”
and (4) “the steps taken by the resident to protect the area from observation
by people passing by.” United States v. Dunn, 480 U.S. 294, 301 (1987).
        Here, as the district court noted, only the driveway’s proximity to the
residence weighs in favor of a finding that it was part of the curtilage of the
home.     The driveway was open and could be observed from Greer Street.
Although fences encircled part of the driveway, nothing blocked its access or
obstructed its view from the street. Finally, neither Beene nor Heard took
steps to protect their privacy, such as posting “no trespassing” signs. In an
unpublished opinion, we held that a similar driveway was not part of the
curtilage of a defendant’s home; we agree with that analysis. See United States
v. Moffitt, 233 F. App’x 409, 411 (5th Cir. 2007). Likewise, we hold that the
driveway here was not part of the curtilage of Beene’s home.
        Because Beene’s driveway was not part of the curtilage of his home or of
any other constitutionally protected area, the police were permitted to bring a
dog onto his property to sniff his vehicle. “In a long line of cases, the Supreme
Court has held that, except for a house’s curtilage, the Fourth Amendment does
not protect people from official searches characterized as sights seen in the

                                        7
    Case: 14-30476       Document: 00513410139   Page: 8   Date Filed: 03/08/2016


                                  No. 14-30476

open fields.” Husband v. Bryan, 946 F.2d 27, 29 (5th Cir. 1991) (quotation
marks omitted) (collecting cases). The Court has clarified that “the term ‘open
fields’ may include any unoccupied or undeveloped area outside of the
curtilage”: “An open field need be neither ‘open’ nor a ‘field’ as those terms are
used in common speech.” Oliver v. United States, 466 U.S. 170, 180 n.11 (1984).
Courts have applied the open-fields doctrine to myriad search locations beyond
a literal field. See 1 WAYNE R. LAFAVE, SEARCH & SEIZURE: A TREATISE ON THE
FOURTH AMENDMENT § 2.4(a) (5th ed. 2014) (collecting cases). Under this
expansive definition, Beene’s driveway qualifies as an open field.
      An open field is not a protected area because it does not “provide the
setting for those intimate activities” protected by the Fourth Amendment, and
“as a practical matter these lands usually are accessible to the public and the
police in ways that a home, an office, or commercial structure would not be.”
Oliver, 466 U.S. at 179. Moreover, the Supreme Court expressly rejected a
case-by-case review of open-fields cases as an unworkable accommodation,
noting that such an “ad hoc approach not only makes it difficult for the
policeman to discern the scope of his authority, it also creates a danger that
constitutional rights will be arbitrarily and inequitably enforced.” Id. at 181–
82 (citation omitted).
      An investigation of an open field, be it visual, olfactory, or otherwise,
does not implicate the Fourth Amendment because “an individual has no
legitimate expectation that open fields will remain free from warrantless
intrusion by government officers.” Id. at 181. The open-fields doctrine does
not permit law enforcement officers literally to unearth evidence, contained
within an open field but hidden beyond plain view. See, e.g., Husband, 946
F.2d at 29.     Indeed, any “physically invasive inspection” is commonly
recognized as uniquely intrusive, even when performed in a public setting.

                                        8
    Case: 14-30476      Document: 00513410139     Page: 9   Date Filed: 03/08/2016


                                   No. 14-30476

Bond v. United States, 529 U.S. 334, 337 (2000). A dog sniff, though, is not a
physically invasive inspection.
         We find no basis to hold that the Government must provide justification
for the dog’s presence under the open-fields doctrine. The Supreme Court in
Jardines concluded that a dog sniff became a search due to the physical
intrusion onto the defendant’s constitutionally protected property. See 133 S.
Ct. at 1417–18. No such intrusion occurred here. Indeed, as the Supreme
Court has noted, “an open field, unlike the curtilage of a home, is not one of
those protected areas enumerated in the Fourth Amendment.                     The
government’s physical intrusion on such an area . . . is of no Fourth
Amendment significance.” United States v. Jones, 132 S. Ct. 945, 953 (2012)
(citations omitted). Because a dog sniff is not a search in a public place, and
because the intrusion on an open field has no Fourth Amendment significance,
it must be the case that a dog sniff is not a search in an open field.
         The use of police dogs can be intimidating. There is no specter of that
here. Neither Beene nor Heard had any contact with the dog. Even if use of a
police dog presents a greater intrusion than a typical open-fields search, there
is no reasonable expectation of privacy in sights or odors existing in an open
field, in plain view or smell, which do not require a physically invasive
inspection. Because the dog sniff was permissible, we must next determine
whether the dog’s alert justified the police officers’ search of Beene’s vehicle.


   II.     Automobile Exception to Warrant Requirement
         The Government claims the search of Beene’s vehicle fell within the
automobile exception to the Fourth Amendment’s warrant requirement. See
generally United States v. Fields, 456 F.3d 519, 523 (5th Cir. 2006). The
Government did not present, and thus the district court did not address, this

                                        9
    Case: 14-30476      Document: 00513410139    Page: 10    Date Filed: 03/08/2016


                                  No. 14-30476

exception to the warrant requirement. Nonetheless, Beene injected the issue
in his motion to reconsider before the district court. He also made arguments
concerning the exception in his briefing on appeal. Beene has not argued we
should not consider the issue, but only that the automobile exception does not
apply on these facts.
      Under the automobile exception, police may stop and search a vehicle
without obtaining a warrant if they have probable cause to believe it contains
contraband. See United States v. Ross, 456 U.S. 798, 807–09 (1982). The
exception is justified by the mobility of vehicles and occupants’ reduced
expectations of privacy while traveling on public roads.        See California v.
Carney, 471 U.S. 386, 392–93 (1985). It has been applied to warrantless
searches of vehicles parked in driveways or lots other than those used by the
defendant for residential purposes. See, e.g., Pennsylvania v. Labron, 518 U.S.
938, 939–40 (1996) (applying the exception to the search of a vehicle located on
a city street and another located outside of a farmhouse); Mack v. City of
Abilene, 461 F.3d 547, 550, 552 (5th Cir. 2006) (applying the exception to the
search of a vehicle located in a parking lot outside of a restaurant and another
located in the defendant’s apartment complex parking lot); United States v.
Sinisterra, 77 F.3d 101, 105 (5th Cir. 1996) (applying the exception to the
search of a vehicle found in a parking lot outside of a shopping center).
      In contrast, when a vehicle is parked in the defendant’s residential
driveway, we generally require that there be exigent circumstances justifying
a search. See Guzman, 739 F.3d at 246 n.8; United States v. Pruett, 551 F.2d
1365, 1369–70 (5th Cir. 1977). If exigent circumstances were present in this
case, those circumstances, taken together with the probable cause created by
the exterior dog sniff of Beene’s vehicle, would justify the interior search of his
vehicle.

                                        10
    Case: 14-30476    Document: 00513410139     Page: 11   Date Filed: 03/08/2016


                                 No. 14-30476

      We have upheld a warrantless search of a vehicle parked in front of a
defendant’s home after the police, investigating a just-reported rape, followed
a lead to the defendant’s home and discovered the defendant had blood on his
clothes.    See Carlton v. Estelle, 480 F.2d 759, 760 (5th Cir. 1973).       We
emphasized the impracticability of obtaining a warrant before arriving at the
defendant’s home: officers were not required to “stay[] all action until warrants
could be obtained” since “circumstances gave no assurance that an effective
search or seizure could ever be made if it were not made immediately.” Id. at
763–64. Additionally, we noted that the defendant’s wife was present in the
house and that his mother, who had told the police where the defendant lived,
resided in the neighborhood. Id. at 763. On those facts, we underscored the
exigencies involved when a vehicle is “relatively close to persons who knew of
it, knew of [the defendant’s] trouble, and had an interest in” the defendant. Id.
      In a more recent case, officers investigating a bank robbery followed a
tracking signal located inside a stolen pack of money to a vehicle parked in the
defendant’s driveway. See United States v. Reed, 26 F.3d 523, 525 (5th Cir.
1994).     We upheld a warrantless search of the vehicle even though the
defendant and his wife had been arrested and the police had seized the only
known set of keys to the vehicle. See id. at 525, 530. “To leave the vehicle or
post some undefined guards while securing a warrant with the valuable
evidence inside would be risking the loss of that evidence and potential injury
to [the officers].” Id. at 530. We rejected the defendant’s contention that
officers could have secured the vehicle while waiting for a search warrant,
reasoning that “if a warrantless seizure is permissible, a warrantless search is
permissible as well.” Id.
      Whether “exigent circumstances were present is a finding of fact” to be
made by the district court. Id. at 528. In this case, the district court did not

                                       11
   Case: 14-30476     Document: 00513410139       Page: 12   Date Filed: 03/08/2016


                                   No. 14-30476

make factual findings about whether exigent circumstances were present
sufficient to justify a warrantless search under the automobile exception.
Indeed, the Government argues for the first time on appeal that the automobile
exception applies. Accordingly, we vacate the judgment of the district court
and remand for further proceedings.


   III.   Post-Arrest Statements
      “Under the fruit of the poisonous tree doctrine, all evidence derived from
the exploitation of an illegal search,” including confessions made after an
unconstitutional search, “must be suppressed, unless the Government shows
that there was a break in the chain of events sufficient to refute the inference
that the evidence was a product of the Fourth Amendment violation.” United
States v. Cotton, 722 F.3d 271, 278 (5th Cir. 2013). Beene challenges the post-
arrest statements he made in response to questions focusing almost exclusively
on his possession of the firearm. The officers discovered this weapon as a result
of the search of Beene’s vehicle. The Government contends the challenged
post-arrest statements should not be suppressed because they were “not
obtained by exploiting the illegal search [of Beene’s house], but based on
evidence obtained during the legal search of the Honda.”
      The admissibility of Beene’s post-arrest statements is contingent on the
lawfulness of the warrantless search of Beene’s vehicle.          The only bases
resolved by the district court or presented to that court at the suppression
hearing by the Government for upholding the warrantless search have now
been reversed. Additionally, the fact that Beene’s post-arrest statements were
made four hours after the search of his vehicle, and after he was given warning
of his constitutional rights, is of no consequence. See Taylor v. Alabama, 457
U.S. 687, 690–91 (1982) (holding that six hours between an illegal arrest and

                                       12
   Case: 14-30476     Document: 00513410139       Page: 13   Date Filed: 03/08/2016


                                 No. 14-30476

a confession, paired with three distinct Miranda warnings, did not constitute
sufficient attenuating circumstances). Thus, Beene’s post-arrest statements
must be suppressed in the absence of some other basis for their admission.
      Because we remand for further proceedings, the admissibility of Beene’s
post-arrest statements may be reconsidered if an alternative basis to justify
the search of Beene’s vehicle is presented to the district court and accepted.
                                            ***
      The conviction and sentence are VACATED, and the case is
REMANDED for further proceedings consistent with this opinion.




                                       13
    Case: 14-30476     Document: 00513410139     Page: 14    Date Filed: 03/08/2016


                                  No. 14-30476

JAMES E. GRAVES, JR., Circuit Judge, dissenting:

      While I agree that the district court did not find exigent circumstances,
I write separately to note my concerns as to the use of the drug detection dog.
Although the majority states that a dog sniff is typically not a search,
precedent certainly does not support the conclusion that a dog sniff is never a
search. In my view, permitting the indiscriminate use of a drug detection dog
in this context seriously undermines the fundamental right to privacy and
security that the Fourth Amendment serves to protect.            Consequently, I
respectfully dissent as to majority’s holding that the dog sniff in question is not
a search.
                                        I.
      To fully consider the authority the government is afforded in this
context, it is helpful to review some of the basic principles that govern the scope
of the Fourth Amendment’s protections. Under the Fourth Amendment, a
“‘search’ occurs when an expectation of privacy that society is prepared to
consider reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113
(1984).     In determining whether a course of official conduct constitutes a
search, we analyze whether an “individual manifested a subjective expectation
of privacy in the object” of the investigation and “whether the government’s
intrusion infringe[d] upon the personal and societal values protected by the
Fourth Amendment.”         California v. Ciraolo, 476 U.S. 207, 211 (1986)
(quotations marks omitted). This inquiry requires consideration of both the
reasonableness of the expectation of privacy and “the degree of intrusiveness
of the [government’s] challenged action.” Horton v. Goose Creek Indep. Sch.
Dist., 690 F.2d 470, 476-77 (5th Cir. 1982); see Skinner v. Railway Labor Execs.’
Ass’n, 489 U.S. 602, 616 (1989) (“Obtaining and examining . . . evidence may


                                        14
    Case: 14-30476    Document: 00513410139        Page: 15   Date Filed: 03/08/2016


                                    No. 14-30476

. . . be a search if doing so infringes an expectation of privacy that society is
prepared to recognize as reasonable.” (internal citations omitted)).
      Undoubtedly, the officers’ use of a drug detection dog on Beene’s property
“[t]o look over . . . [his vehicle] for the purpose of finding something” qualified
as a “search” as that word is used in the everyday sense. Kyllo v. United States,
533 U.S. 27, 33 n.1 (2001) (quoting N. WEBSTER, AN AMERICAN DICTIONARY OF
THE   ENGLISH LANGUAGE 66 (6th ed. 1989)).            Whether this investigation
constitutes a “Fourth Amendment ‘search,’” however, is “not so simple under
our precedent.” Id. at 31. Legitimate expectations of privacy are premised
upon “concepts of real or personal property law . . . [and] understandings that
are recognized and permitted by society.” Rakas v. Illinois, 439 U.S. 128, 143
n.12 (1978); accord United States v. Jones, 132 S. Ct. 945, 951 (2012). An
individual, for example, may possess an expectation of privacy based on a belief
that his or her information “will not be broadcast to the world.” Katz v. United
States, 389 U.S. 347, 352 (1967).
      Nevertheless, while the privacy the Fourth Amendment protects clearly
safeguards against the disclosure of personal information, id. at 351-52, its
central concern is with the “security of persons against . . . invasive acts by . .
. the Government.” City of Ontario v. Quon, 560 U.S. 746, 755-56 (2010); see
also Soldal v. Cook Cnty., 506 U.S. 56, 69 (1992) (“What matters is the
intrusion on the people’s security from governmental interference.”); see also
Alderman v. United States, 394 U.S. 165, 176-80 (1969) (holding that the
property interest an individual possesses in his home provides protection
against electronic surveillance of conversations emanating from within
whether or not the individual is party to those conversations). When properly
conceived, the amendment’s protections extend beyond the mere preservation
of sensitive information.

                                        15
    Case: 14-30476       Document: 00513410139         Page: 16     Date Filed: 03/08/2016


                                      No. 14-30476

       The Fourth Amendment preserves an individual right to both “privacy
and security,” two interests that speak to different, though related, protections
against “arbitrary invasions by governmental officials.” Berger v. New York,
388 U.S. 41, 53 (1967) (emphasis added) (quoting Camara v. Municipal Court,
387 U.S. 523, 528 (1967); accord New Jersey v. T.L.O., 469 U.S. 325, 335 (1985).
These interests are reflected in the amendment’s history and its text, which
protects “[t]he right of the people to be secure . . . against unreasonable
searches and seizures,” and was drafted by the framers in reaction to the
British Crown’s arbitrary intrusions upon their property. See Coolidge v. New
Hampshire, 403 U.S. 443, 455 (1971) (discussing the framers’ desire to create
“a right of personal security against arbitrary intrusions by official power”). As
the Supreme Court explained more than a century ago, the evils to which the
Fourth Amendment was enacted to respond were not limited to “the breaking
of [one’s] doors [or] the rummaging of [one’s] drawers.” Boyd v. United States,
6 S. Ct. 524, 532, 116 U.S. 616, 630 (1886), abrogated on other grounds as
explained in Fischer v. United States, 425 U.S. 391, 405 (1976). Rather, “the
essence of the offense . . . is the invasion of [an individual’s] indefeasible right
of personal security, personal liberty and private property.” Id. The Fourth
Amendment’s use of the word “secure,” then, reflected the framers’ “dismay
with British search and seizure practices, related to the arbitrary exercise of
power to invade their property; security for them, was the ability to prevent
such invasions.”      T. CLANCY, THE FOURTH AMENDMENT: ITS HISTORY AND
INTERPRETATION 49 (2008). 1


       1 Our jurisprudence may need to begin placing a renewed emphasis on the security
interests that the Fourth Amendment protects. As a result of technological advancements,
we now live in an information age in which our everyday tasks often result in our sharing of
vast amounts of personal data. A focus on the individual security interests implicated by the

                                             16
    Case: 14-30476      Document: 00513410139        Page: 17    Date Filed: 03/08/2016


                                    No. 14-30476

      Whether an official investigation has invaded a reasonable expectation
of privacy depends on the degree of intrusion caused by the government’s
actions. See Florida v. Riley, 488 U.S. 445, 451-52, 454-55 (1989); United States
v. Cuevas-Sanchez, 821 F.2d 248, 251 (5th Cir. 1987); Horton, 690 F.2d at 476-
77; see also Terry v. Ohio, 392 U.S. 1, 24 (1968) (considering the “nature and
quality of the intrusion on individual rights” in assessing the permissibility of
a search for weapons without probable cause). For example, “one who owns or
lawfully possesses or controls property will in all likelihood have a legitimate
expectation of privacy by virtue of [his or her] right to exclude.” Rakas, 439
U.S. at 143 n.12; see United States v. Gomez, 276 F.3d 694, 698 (5th Cir. 2001)
(holding that a defendant had a reasonable expectation of privacy in a third
party’s vehicle parked on the defendant’s driveway based on his “possessory
interest in the land”). As a result, investigations that take place upon private
property are more intrusive—and more likely to implicate the Fourth
Amendment—than those that take place in a public space. Compare Coolidge,
403 U.S. at 474-75 (“[A] search or seizure carried out on a suspect’s premises
without a warrant is per se unreasonable, unless the police can show it falls
within one of a carefully defined set of exceptions . . . .”) with Florida v. White,
526 U.S. 559, 566 (1999) (“[B]ecause the police seized respondent’s vehicle from
a public area . . . the warrantless seizure . . . did not involve any invasion of
respondent’s privacy.”).
      Relatedly, “[p]hysically invasive inspection[s] [are] . . . more intrusive
than purely visual inspection[s],” and are generally considered a search. Bond
v. United States, 529 U.S. 334, 337 (2000); see also Cupp v. Murphy, 412 U.S.



government’s efforts to obtain such information may provide a more appropriate context in
which to analyze the seemingly diminishing scope of the Fourth Amendment’s protections in
this area.
                                           17
    Case: 14-30476     Document: 00513410139      Page: 18    Date Filed: 03/08/2016


                                   No. 14-30476

291, 295 (1973) (“Unlike . . . fingerprinting . . ., [a] voice exemplar . . ., or [a]
handwriting exemplar” taking scrapings from under a suspect’s fingernails
constitutes a “severe, though brief, intrusion” and is therefore a search). The
more intrusive the method of investigation, the more likely the technique will
constitute a search under the Fourth Amendment. See Club Retro, L.L.C. v.
Hilton, 568 F.3d 181, 196-97 (5th Cir. 2009) (holding that officers’ entry into a
nightclub was a search where the officers “project[ed] official authority by
entering with weapons drawn in a S.W.A.T. team raid,” and exceeded the scope
of the club’s public invitation); compare Maryland v. Macon, 472 U.S. 463, 469
(1985) (holding that an “officer’s action in entering a bookstore and examining
the wares that were intentionally exposed to all who frequent the place of
business did not infringe a legitimate expectation of privacy”) with Lo-Ji Sales,
Inc. v. New York, 442 U.S. 319, 329 (1979) (holding that officers’ inspection of
items located behind an enclosed display case constituted a search because it
was more intrusive than that of an ordinary customer); compare also Ciraolo,
476 U.S. at 213 (aerial observation of backyard held not a search where the
police were “within public navigable airspace [and observed the space] in a
physically nonintrusive manner”), with Cuevas-Sanchez, 821 F.2d at 251
(continuous video surveillance of a backyard held a search because the
“intrusion [was] not minimal” and “society is willing to recognize” an
expectation to be free from this type of surveillance). “[W]hat is really involved
in Fourth Amendment analysis is our ‘societal understanding’ about what
deserves ‘protection from government invasion.’” United States v. Smith, 978
F.2d 171, 177 (5th Cir. 1992) (citing Oliver v. United States, 466 U.S. 170, 178,
(1984)).




                                         18
   Case: 14-30476     Document: 00513410139     Page: 19   Date Filed: 03/08/2016


                                 No. 14-30476

                                       II.
      It is with reference to these principles that the scope and meaning of the
two categories of cases most directly implicated by this appeal—the open fields
and drug detection dog line of cases—must be evaluated. An open field is not
open season and a drug detection dog is not free from the application of the
Fourth Amendment.
                                       A.
      The government first argues that its investigation into the contents of
Beene’s vehicle did not implicate the Fourth Amendment because the vehicle
was parked outside of the curtilage of his home. This argument oversimplifies
the analysis. The Fourth Amendment “protects people, not places,” Katz 389
U.S. at 351, and it is implicated even when the government’s intrusion occurs
at a “location not within the catalog (persons, houses, papers, and effects)”
specified in its text. See Kyllo, 533 U.S. at 32 (explaining that the Fourth
Amendment applies to the government’s “eavesdropping . . . [of conversation
in] a telephone booth” even though it is not a person, house, paper, or effect).
Merely labeling a location an open field or “[t]erming . . . [an] area curtilage
expresses a conclusion; it does not advance Fourth Amendment analysis.”
United States v. Wells, 648 F.3d 671, 675 n.4 (8th Cir. 2011) (quoting United
States v. Arboleda, 633 F.2d 985, 992 (2d Cir. 1980)).
      A careful reading of the Supreme Court’s open fields precedents
demonstrates the scope of the doctrine and its limits. The concept of the open
field can be traced to the Supreme Court’s decision in Hester v. United States,
265 U.S. 57 (1924). The defendant in Hester was convicted of illegally distilling
whiskey based on the testimony of two federal revenue agents who entered
onto his land without a warrant. Id. at 58. Hester was carrying a jug and a
bottle out in the open when he and his accomplice noticed the agents. Id. at

                                       19
    Case: 14-30476    Document: 00513410139       Page: 20   Date Filed: 03/08/2016


                                  No. 14-30476

58. At that point, Hester and his accomplice dropped the containers they were
carrying and attempted to escape. Id. The agents testified that the jugs and
other containers that were dropped contained illegally distilled whiskey. Id.
      In rejecting Hester’s challenge to the officers’ testimony, the Supreme
Court held that his “own acts . . . disclosed the jug, the jar, and the bottle . . .
[and there was therefore] no seizure . . . when the officers examined the
contents of each after it had been abandoned.” Id. Further, the fact that the
officers had trespassed onto Hester’s land did not invalidate their actions. Id.
According to the Court, “the special protection accorded by the Fourth
Amendment to the people in their ‘persons, houses, papers, and effects,’ [did]
not extend[] to the open fields.” Id. at 59.
      Hester’s textually formalistic approach was characteristic of the
Supreme Court’s Fourth Amendment jurisprudence until its landmark
decision in Katz v. United States, 389 U.S. 347 (1967). In Katz, however, the
Supreme Court rejected the notion that “constitutionally protected area[s],”
delineated by the textual categories specified in the Amendment, could “serve
as a talismanic solution to every Fourth Amendment problem.” Katz, 389 U.S.
at 351 n.9.   “[T]he Fourth Amendment protects people, not places” when
individuals whose “expectations of freedom from intrusion are recognized as
reasonable.” Id. at 361 (Harlan, J., concurring).
      After Katz, the Supreme Court revisited the open fields doctrine in Oliver
v. United States, 466 U.S. 170 (1984), “to determin[e] whether the
government’s intrusion upon open fields without a warrant or probable cause
violates reasonable expectations of privacy and is therefore a search . . . .” 466
U.S. at 178. Oliver brought up two cases for review in which the police, acting
on information that did not give to rise to probable cause, trespassed onto


                                        20
    Case: 14-30476    Document: 00513410139       Page: 21   Date Filed: 03/08/2016


                                  No. 14-30476

private property and discovered marijuana plants being cultivated in outside
areas that were open and accessible to the public. Id. at 173-74.
      While reaffirming the validity of the open fields concept, the Supreme
Court reinterpreted the doctrine in light of its post-Katz jurisprudence. First,
with respect to the expectation of privacy, the Court observed that “open fields
do not provide a setting for those intimate activities that the Amendment is
intended to shelter.” Id. at 179. Rather, activities “such as the cultivation of
crops,” occur out in the open and can be viewed from outside through a fence
or from the airspace above. Id. at 179. Second, with respect to the nature of
the government’s intrusion, the Court explained that a mere technical trespass
onto an open field, without more, was not so offensive as to “infringe[] upon the
personal and societal values protected by the Fourth Amendment.” Id. at 182-
83. “[A]s a practical matter these lands usually are accessible to the public and
the police . . . [and] in most instances the police will disturb no one when they
enter upon open fields.” Id. at 179.
      Oliver’s reframing of the open field’s doctrine, then, was grounded in the
same inquiries the Supreme Court has considered since Katz in determining
whether police conduct constitutes a Fourth Amendment search: the nature of
the privacy interest intruded upon and the degree of intrusion caused by the
investigative technique. Rather than providing an unlimited exception to all
investigations conducted outside of the curtilage of a home “the rule . . . [the
Court] reaffirm[ed] . . . provid[ed] that an individual may not legitimately
demand privacy for activities conducted out of doors in fields, except in the area
immediately surrounding the home.” 466 U.S. at 178.
      In adhering to the language of the opinion, this court has observed that
while “Oliver revitalized Hester’s open fields doctrine, . . . it explicitly adhered
to Katz in doing so.” Husband v. Bryan, 946 F.2d 27, 29 (5th Cir. 1991) (citing

                                        21
    Case: 14-30476     Document: 00513410139      Page: 22    Date Filed: 03/08/2016


                                   No. 14-30476

Oliver, 466 U.S. at 177-81). Thus, while the open fields doctrine provides that
“the Fourth Amendment does not protect people from official searches
characterized as ‘sights seen in the open fields,’ . . . [n]either this court nor the
Supreme Court have extended the open fields doctrine to anything beyond
observation searches.” Id. (quoting Air Pollution Variance Bd. of Colo. V.W.
Alfalfa Corp., 416 U.S. 861, 865 (1974)). Indeed, “courts that have upheld
surveillance conducted on, over, or from open fields have been careful to note
the limited extent of the surveillance and to caution against unrestricted
surveillance.” United States v. Lace, 669 F.2d 46, 55 (2d Cir. 1982); see also Kee
v. City of Rowlett, 247 F.3d 206, 217 n.21 (5th Cir. 2001) (“[T]he open fields
doctrine has not been expanded beyond observational searches.”); Allinder v.
Ohio, 808 F.2d 1180, 1185 (6th Cir. 1987) (“In decisions following Katz, the
Supreme Court has consistently adhered to the open field doctrine while at the
same time recognizing that it is limited to sights seen in the open field.”
(internal quotation marks omitted)); United States v. Bellina, 665 F.2d 1335,
1343 n.7 (4th Cir. 1981) (when analyzing “observations made on [a] defendant’s
property . . . [e]ach intrusion must be examined on its own peculiar facts and
each must be analyzed in relation to whether the person challenging the
intrusion had a legitimate expectation of privacy in the area or thing
observed.”); United States v. Jackson, 588 F.2d 1046, 1053 n.12 (5th Cir. 1979)
(“[T]his court may . . . find a Fourth Amendment violation even though the
government agents make their observations from an ‘open field.’”). Indeed, the
Supreme Court recently reaffirmed this limitation in Florida v. Jardines,
explaining that while an officer may “gather information in . . . open fields”
with greater leeway than in those areas specifically enumerated in the Fourth
Amendment’s text, the investigation remains “subject to Katz.” Jardines, 133
S. Ct. at 1414.

                                         22
   Case: 14-30476     Document: 00513410139      Page: 23   Date Filed: 03/08/2016


                                  No. 14-30476

      Admittedly, an individual’s expectation of privacy in a so-called “open
field” is limited. But to say that an expectation of privacy is limited is not to
say it does not exist at all. See Smith, 978 F.2d at 180 (“An individual may
open the curtains of his home to the view of unenhanced vision without
consenting to the view of a telescope.” (quotations omitted)). As we have stated
on more than one occasion, “[n]o matter where an individual is, whether in his
home, a motel room, or a public park, he is entitled to a ‘reasonable’ expectation
of privacy.” Kee, 247 F.3d at 213 (quoting Jackson, 588 F.2d at 1052). Our
evaluation of the government’s investigation in this case must be cognizant of
these precedential limitations.
                                       B.
      The scope of the Supreme Court’s holdings with respect to the use of drug
detection dogs is similarly limited. The government argues that the use of a
drug detection dog to determine the contents of a vehicle does not constitute a
search for purposes of the Fourth Amendment under any circumstance. Again,
the analysis is not so straightforward.
      “It is . . . important to recognize that [the Supreme Court has not]
validat[ed] the use of drug detection dogs in all circumstances.” 3 W. LAFAVE,
SEARCH AND SEIZURE § 2.2(g) (5th ed. 2012); see also United States v.
Whitehead, 849 F.2d 849, 857 (4th Cir. 1988) (“Place obviously did not sanction
the indiscriminate, blanket use of trained dogs in all contexts.”), abrogated on
other grounds by Gozlon-Peretz v. United States, 498 U.S. 395 (1991). Rather,
the Court has validated the suspicionless use of drug detection dogs to
investigate inanimate objects located in public places, see United States v.
Place, 462 U.S. 696, 707 (1983), and vehicles stopped on public thoroughfares,
see Illinois v. Caballes, 543 U.S. 405, 409 (2005). When utilized in the context
of a private dwelling, however, the Supreme Court determined that “[t]he

                                       23
      Case: 14-30476   Document: 00513410139      Page: 24   Date Filed: 03/08/2016


                                  No. 14-30476

government’s use of a trained police dog to investigate the home . . . is a ‘search’
within the meaning of the Fourth Amendment.” Jardines, 133 S. Ct. at 1417-
18.
        The Supreme Court first considered the use of a drug detection dog in
United States v. Place, 462 U.S. 696 (1983). Place involved the use of a drug
detection dog to sniff luggage that officers seized in a public airport. Id. at 706-
07. In analyzing whether the conduct of the police was a search, the Court
analyzed both the nature of the information that was exposed by the sniff and
the degree of intrusion that was produced by the dog. Id. at 707.
        The sniff “disclose[d] only the presence or absence of narcotics” and
therefore exposed only limited information into the private contents of the
luggage. Id. at 707. The use of the dog, in turn, did “not require opening the
luggage” or “rummaging through [its] contents” and therefore was “much less
intrusive than a typical search.” Id. Based on these two considerations, the
Court concluded that the procedure was limited, “both in the manner in which
the information [was] obtained and in the content of the information revealed.”
Id.    Consequently, the “particular course of investigation the agents . . .
pursue[d] [in the case]–exposure of respondent’s luggage, which was located in
a public place, to a trained canine–did not constitute a ‘search’ within the
meaning of the Fourth Amendment.” Id.
        The Supreme Court reaffirmed this holding in Illinois v. Caballes, which
extended Place to permit “a well-trained narcotics-detection dog . . . [to sniff]
the exterior of [a] car while [it is] lawfully seized for a traffic violation.” 543
U.S. at 409. Neither case, however, held that the use of a drug detection dog
is never a search. Nor has any precedential decision of this circuit extended
those holdings to the use of a drug detection dog at a private residence. Indeed,
we have long placed limitations on the use of drug detection dogs, for example,

                                        24
   Case: 14-30476     Document: 00513410139     Page: 25   Date Filed: 03/08/2016


                                 No. 14-30476

when utilized to investigate an individual’s body. See, e.g., United States v.
Kelly, 302 F.3d 291, 294 (5th Cir. 2002); Horton, 690 F.2d at 477-79. Our
reasoning in those cases did not hinge upon the glib supposition that a dog sniff
is never a search; instead, we engaged in a careful consideration of “the degree
of personal intrusiveness” infringed upon by the investigative activity at issue.
Horton, 690 F.2d at 479.
      This reasoning was vindicated in Florida v. Jardines—the only case in
which the Supreme Court has considered the use of a drug detection dog on
private property—where the Court concluded that the use of a drug detection
dog to investigate the contents of a home was a Fourth Amendment search.
133 S. Ct. at 1417-18.     After Jardines, as a panel of this court recently
recognized, the contention that “a sniff is not a search” no matter what the
circumstance simply cannot “withstand scrutiny.” United States v. Nagy, 524
F. App’x 958, 959 (5th Cir. 2013) (per curiam) (unpublished). Accordingly, as
with any analysis of investigatory conduct under the Fourth Amendment, the
question of whether the use of a drug detection dog constitutes a search can
only be answered by considering both the nature of the privacy interest at
stake and the intrusion caused by the government’s investigative activity.
                                      III.
      As the foregoing analysis illustrates, whether the Fourth Amendment
limited the officers’ ability to utilize a drug detection dog on Beene’s private
driveway to determine the contents of his vehicle remains an open question.
As an initial matter, although the driveway was not within the curtilage of his
home, Beene possessed a reasonable expectation of privacy by virtue of his
“possessory interest in the land” and his “right to exclude others” by virtue of
that interest.   Gomez, 276 F.3d at 698; see also Rakas, 439 U.S. at 143;
Husband, 946 F.2d at 29. Beene also possessed an expectation of privacy in

                                       25
    Case: 14-30476       Document: 00513410139    Page: 26   Date Filed: 03/08/2016


                                   No. 14-30476

the contents of his vehicle, Arizona v. Gant, 556 U.S. 332, 344-45 (2009); one
qualitatively different than that which he would have possessed had the
vehicle been situated on a public thoroughfare, see Coolidge, 403 U.S. at 460-
62; Gomez, 276 F.3d at 697-98.
      Although Beene’s expectation of privacy did not reasonably extend to any
“activities conducted out of doors,” Oliver, 466 U.S. at 178, the contents of his
vehicle were not exposed and the officers were unable to determine what was
inside by viewing it from the driveway. See ROA. 368-69. Consequently, to
ascertain the vehicle’s contents, the officers were required to physically
encroach further upon Beene’s property with the drug detection dog in order to
conduct a more intrusive investigation than a simple “observation search.”
Husband, 946 F.2d at 29. The question is whether this additional, more
intrusive investigation constitutes a search under the Fourth Amendment. I
conclude that it does.
         While the officers’ presence on Beene’s property was permissible and
their “[v]isual surveillance was . . . lawful,” see Kyllo, 533 U.S. at 31, their use
of a drug detection dog constituted an additional physical invasion “more
intrusive than [a] purely visual inspection.” Bond, 529 U.S. at 337. This
additional physical investigation exceeded the more limited “observation
searches,” the Supreme Court has permitted under the open fields doctrine.
See Husband, 946 F.2d at 29. The roving “eye cannot . . . be guilty of trespass,”
Boyd, 116 U.S. at 628 (quoting Entick v. Carrington, 95 Eng. Rep. 807 (K.B.
1765)), but the Supreme Court has repeatedly found physical invasions that
exceed the permissible scope of the government’s presence constitute a Fourth
Amendment search. See, e.g., Bond, 529 U.S. at 338-39 (holding that an
officers’ physical manipulation of a bus passenger’s bag constituted a search
because the exploratory manner in which the bag was felt exceeded the usual

                                        26
    Case: 14-30476    Document: 00513410139       Page: 27   Date Filed: 03/08/2016


                                  No. 14-30476

handling that would be expected); Arizona v. Hicks, 480 U.S. 321, 325 (1987)
(holding that moving stereo equipment in plain view a “few inches” to record
the equipment’s serial numbers constituted a search); New York v. Class, 475
U.S. 106, 114-15 (1986) (holding that reaching into a vehicle’s interior
constitutes a search); Lo-Ji Sales, 442 U.S. at 329 (holding that officers’
viewing of a retail establishment’s wares in more physically invasive manner
than a customer would view them constituted a search).
      Moreover, the very presence of the drug detection dog fundamentally
altered the nature of the investigative interaction. Compare Kentucky v. King,
131 S. Ct. 1849, 1863 (2011) (police officers may, consistent with the Fourth
Amendment, bang on the front door of a residence as loud as they can with the
hope of being able to view incriminating evidence), with Jardines, 133 S. Ct. at
1416 (police officers may not, consistent with the Fourth Amendment,
“introduce[] a trained police dog to explore the area around the home in the
hopes of discovering incriminating evidence”). A canine’s sniff does not exist
in the abstract; it is attached to a large and intimidating animal, which, by
virtue of its presence, threatens the sense of security individuals possess in
their premises. Oliver was premised on the assumption that the “police will
disturb no one when they enter an open field.” 466 U.S. at 179 n.10. Such
reasoning simply does not apply to the use of an animal, which serves as a
“highly trained tool[] of law enforcement,” Jardines, 133 S. Ct. at 1418.
      The Supreme Court’s analysis in Florida v. Jardines supports this
conclusion. In Jardines, the Supreme Court observed that the prospect of “a
visitor . . . marching his bloodhound into the garden before saying hello,” would
be so disruptive to one’s sense of security that it would “inspire most of us to
. . . call the police.” Id. at 1416. While it is true that this observation was made
in a case where the drug detection dog was employed within the curtilage of

                                        27
    Case: 14-30476        Document: 00513410139          Page: 28     Date Filed: 03/08/2016


                                       No. 14-30476

the home, the Supreme Court’s recognition of the intrusion felt by the dog’s
presence is not so easily confined to this area.
       Drug detection dogs represent a significant “project[ion of] official
authority,” Club Retro, 568 F.3d at 196, which escalates the intrusive nature
of the government’s investigative presence, see Horton, 690 F.2d at 477-78.
Any individual who has encountered a drug detection dog in an airport, bus
depot, or public sidewalk has experienced the unease that accompanies being
confronted with the presence of this intimidating law enforcement tool. 2
Indeed, history is replete with examples of officials using trained dogs,
sometimes in aid of state sanctioned violence, to intimidate or control
American citizens. 3       In the modern law enforcement context, police officers


       2  Police dogs are often intentionally employed by law enforcement because of their
intimidating presence. See, e.g., Jannay Towne, K9 Fine-Tunes Crime Sniffing Skills,
WHOTV, (April 28, 2015, 6:39 PM), http://whotv.com/2015/04/28/k9-fine-tunes-crime-
sniffing-skill. (Des Moines, Iowa K9 police officer explaining that, “As an intimidation factor,
[his police dog is] second to none.”); Iredia Ohenhen, Alija Mehmedovic, Amel Advic, Hunan
Richards, The K-9 Unit, An Important Part Of Law Enforcement, CTNOW (Jan. 17, 2012,
8:00 AM), http://www.ctnow.com/about/studentnews/ctn-the-k9-unit-an-important-part-of-
law-enforcement-20120117-story.html. (police dogs are “used to intimidate criminals from
trying to escape from the police”); Matt Lait, Role Over for Veteran Police Dog, L.A. TIMES,
Jan. 5, 1991, http://articles.latimes.com/1991-01-05/local/me-6943_1_la-habra. (police officer
explaining that “dogs are used more frequently for mere presence and intimidation” than for
other uses) (internal quotation marks omitted)).

       3   As one commentator observed:

       Dogs were used to attack Native Americans and to chase down runaway slaves.
       During the Civil War, dogs were used to intimidate and injure African-
       American soldiers fighting for the North. Following Pearl Harbor, dogs were
       used to intimidate Japanese Americans residing in Hawaii. In more modern
       times, police dogs have been used for crowd control, even on nonviolent civil
       rights demonstrators.

Leslie A. Lunney, Has the Fourth Amendment Gone to the Dogs?: Unreasonable Expansion of
the Canine Sniff Doctrine to Include Sniffs of the Home, 88 OR. L. REV. 829, 882 (2009).


                                              28
    Case: 14-30476       Document: 00513410139        Page: 29     Date Filed: 03/08/2016


                                      No. 14-30476

utilize dogs for a multitude of purposes, other than drug detection, including
tracking, apprehending, and immobilizing suspects. See Jarrett v. Town of
Yarmouth, 331 F.3d 140, 143 (1st Cir. 2003) (discussing the use of the “bite and
hold” technique that apprehension dogs utilize in which the dog “will bite and
maintain his hold upon a suspect until the handler orders him to let go” and
may result in a “struggling suspect being bitten several times if the dog loses
his grip and is forced to re-establish his hold”). 4 This history and current
practice necessarily shape our “societal understanding” about “the measure of
the government’s intrusion,” Cuevas-Sanchez, 821 F.2d at 251, and supports
the common sense conclusion that the use of a drug detection dog in this
context constitutes a search. See Smith, 978 F.2d at 177 (“[A]ny consideration
. . . about the privacy expectations” in a particular context includes an
examination of the role the activity “play[s] in today’s society.”); see also Terry,
392 U.S. at 17 n.14 (“[T]he degree of community resentment aroused by
particular practices is clearly relevant to an assessment of the quality of the
intrusion upon reasonable expectations of personal security . . . .”).
                                            IV.
       The majority holds that “[a] dog sniff is typically not a search; it may be
conducted even when a detention is not drug-related so long as it does not
unreasonably prolong the detention.” I disagree with the majority’s
generalization.
       Despite what the majority says about exigent circumstances, a decision
by the district court to deny the motion to suppress would be erroneous because


       4It is common for police dogs to be cross-trained for both drug detection and suspect
apprehension. Lunney, supra note 3, at 835 n.20 (citing Deborah Palman, U.S. Police Canine
Ass’n, K9 Options for Law Enforcement, http://www.uspcak9.com/2015/06/22/k9-options-for-
law-enforcement/ (last visited Nov. 9, 2015)).

                                            29
    Case: 14-30476       Document: 00513410139         Page: 30     Date Filed: 03/08/2016


                                      No. 14-30476

it would be tied, at least in part, to a finding that the use of the drug detection
dog was lawful. 5 Here, the vehicle at issue was parked in a private driveway.
The police responded to a report that Beene brandished a weapon and he was
arrested for the crime of resisting arrest. The dog used by the police was not a
weapon detection dog or a “resisting arrest” dog―it was a drug detection dog. 6
The drug detection dog could not possibly have been searching for evidence of
the crime that Beene reportedly committed. See generally Arizona v. Gant, 556
U.S. 332, 353 (2009) (Scalia, J. concurring) (“I would hold that a vehicle search
incident to arrest is ipso facto ‘reasonable” only when the object of the search
is evidence of the crime for which the arrest was made, or of another crime that
the officer has probable cause to believe occurred.”); see also Andresen v.
Maryland, 427 U.S. 463, 480 (1976) (noting the particularity requirement and
that “general warrants . . . are prohibited by the Fourth Amendment”). Before
using the dog, the police recognized that they had no basis to search the vehicle
and asked for permission. The use of the drug detection dog constituted an
illegal search.
       “The decision to characterize an action as a search is in essence a
conclusion about whether the fourth amendment applies at all.” Horton, 690
F.2d at 476. The holding in this case that the government’s use of a drug
detection dog is not a search provides the government with unfettered
authority to do as it pleases in this context without any reasonable constraints.
See id. Arguably, based on the logic of this holding, the government may



       5The majority states that “[i]f exigent circumstances were present in this case, these
taken together with the probable cause created by the exterior dog sniff of Beene’s vehicle,
would justify the interior search of his vehicle.”

       6The majority states that “[i]n this case, the crime of arrest was resisting arrest.
Beene’s vehicle would not contain evidence of that crime.”
                                             30
   Case: 14-30476    Document: 00513410139     Page: 31   Date Filed: 03/08/2016


                                No. 14-30476

indiscriminately sweep residential driveways and yards, and potentially the
common areas of multi-dwelling residences, unrestrained by any need to justify
their actions on the basis of facts or particularized suspicion. A free society
should not be subject to such an expansive intrusion upon the basic rights of
privacy and security individuals enjoy under the constitution. The Fourth
Amendment’s fundamental protection is “that in certain places and at certain
times [an individual] has the right to be let alone.” Winston v. Lee, 470 U.S.
753, 758 (1985) (internal quotations omitted). Under these facts, that right
should not be compromised.




                                      31